Concurring opinion
Garrett, Judge,
specially concurring: I am compelled to agree that under the construction of the regulation by the majority opinion in Hinkle v. United States, 19 C.C.P.A. (Customs) 125, T.D. 45257, the instant case is controlled by that decision, if the latter is to be adhered to by the court. I am, however, so strongly of the opinion that the modification of said regulation described in the opinions in the Hinkle case, supra, was made, and properly made, to meet cases *500where compliance with the original requirements was virtually impossible and thus avoid refusal of free entry to artistic antiquities upon purely technical grounds, as that I prefer to concur specially in order to reiterate belief in the views expressed in the dissenting opinion in that case.
Upon the merits of the instant case, I am not convinced that the presumption of correctness attaching to the collector’s classification was satisfactorily overcome by the evidence presented and I prefer to rest the decision upon that ground.